UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
YE HONG, YIKAI QIN, ZIU
QING ZHENG, WEI YAN YAO,
QIU HUA FAN, and RUO BING LIU                 NOT FOR PUBLICATION

                Plaintiffs,                   MEMORANDUM & ORDER
                                              ADOPTING REPORT &
     - against –                              RECOMMENDATION

7 EXPRESS RESTAURANT CORP., et. al.,          17-cv-2174 (KAM)(JO)

                Defendants.
----------------------------------------X

MATSUMOTO, United States District Judge:

           Plaintiffs Ye Hong ("Hong"), Yikai Qin ("Qin"), Xiu

Qing Zheng ("XQ Zheng"), Wei Yan Yao ("Yao"), Qiu Hua Fan

("Fan"), and Ruo Bing Liu ("Liu") commenced this action on April

10, 2017, seeking damages under the Fair Labor Standards Act of

1938 (“FLSA”), 29 U.S.C. §§ 201 et seq., and the New York Labor

Law (“NYLL”), N.Y. Lab. Law §§ 650 et seq.   (See ECF No. 18,

Amended Complaint ("Am. Compl.").)   The defendant employers, 7

Express Restaurant Corp., Happy Restaurant, Inc., and

individuals Tian Min Zheng, Banson Ho, Michael Xiao, and Tai

Viem Ma (collectively, “defendants”), did not respond, appear,

or otherwise move.   Plaintiffs therefore obtained a certificate

of default and then moved for default judgment, (see ECF No. 31,

Pls.’ Default J. Mot.), which the court subsequently referred to

Magistrate Judge James Orenstein for a report and recommendation

(“R&R”).
           Judge Orenstein issued a R&R on March 14, 2019,

recommending the court grant in part and deny in part

plaintiffs’ motion for default judgment.     (See ECF No. 51,

Report & Recommendation (“R&R”).)     The R&R notified plaintiffs

of their right to file written objections, pursuant to 28 U.S.C.

§ 636(b)(1) and Federal Rule of Civil Procedure 72(b).     (R&R at

17.)   Plaintiffs timely objected to the R&R.    (ECF No. 58,

Plaintiffs’ Objections (“Obj.”).)     For the reasons set forth

below, the court substantially adopts Judge Orenstein’s R&R with

minor modifications to the calculation of unpaid wages damages,

and associated interest, but adopts the R&R in all other

respects including as to attorneys’ fees.

                           LEGAL STANDARD

           A district court “may accept, reject, or modify, in

whole or in part, the findings and recommendations made by the

magistrate judge” in a report and recommendation.     28 U.S.C. §

636(b)(1)(C).   When a magistrate judge issues a report and

recommendation, “any party may serve and file written

objections.”    Id.; accord Fed. R. Civ. P. 72(b) (“[A] party may

serve and file specific written objections to the proposed

findings and recommendations.” (emphasis added)).     Where no

objections are filed, the court need only review for clear error

on the face of the record.   See Urena v. New York, 160 F. Supp.

2d 606, 609-10 (S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F.

                                  2
Supp. 1186, 1189 (S.D.N.Y. 1985)); Baptichon v. Nev. State Bank,

304 F. Supp. 2d 451, 453 (E.D.N.Y. 2004), aff’d, 125 F. App’x

374 (2d Cir. 2005).

          When a party objects, the district court reviews the

portions of the report and recommendation to which a party has

timely objected under a de novo review standard, and “may

accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”   28 U.S.C. §

636(b)(1).   However, “[g]eneral or conclusory objections, or

objections which merely recite the same arguments presented to

the magistrate judge, are reviewed for clear error.”   N.Y.C.

Dist. Council of Carpenters v. Allied Design & Constr., LLC, 335

F. Supp. 3d 349, 351 (E.D.N.Y. 2018) (citations omitted); see

also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d

Cir. 2002) (“[M]erely referring the court to previously filed

papers or arguments does not constitute an adequate objection

under . . . Fed. R. Civ. P. 72(b) . . . .”).   The court also may

adopt “those portions of a report and recommendation to which no

timely objections have been made, provided no clear error is

apparent from the face of the record.”   DiMartino v. Berryhill,

327 F. Supp. 3d 533, 535 (E.D.N.Y. 2018).

                            DISCUSSION

          The court assumes familiarity with the facts of the

instant action as set forth in the submissions and Judge

                                 3
Orenstein’s R&R.   (See R&R at 1-2.)   The R&R recommends that

default judgments be entered against all defendants as to

plaintiffs’ first, second, third, fourth, fifth, eighth, and

ninth causes of action, and that the court dismiss plaintiffs’

sixth, seventh, tenth, and eleventh causes of action.       Upon a

clear error and de novo review of the R&R, and considering that

plaintiffs have not objected to any of Judge Orenstein’s

recommendations related to liability, the court affirms and

adopts the R&R’s determination of liability.      Therefore, the

court grants plaintiffs’ motion for default judgment with

respect to all defendants.    (R&R at 6-8.)

            Plaintiffs’ objections focus on Judge Orenstein’s

damages calculations and recommended award of attorneys’ fees.

The court will address each objection in turn.      Plaintiffs first

identify errors in the table of employment data on page 9 of the

R&R.   (Obj. at 2.)   Plaintiffs’ reproduce the table (“reproduced

table”) and include red-lined changes.    (Id.)    First,

plaintiffs’ reproduced table includes a column which identifies

the restaurant at which each plaintiff worked at during the

relevant period.   (Id.)   Second, the reproduced table identifies

a period of employment for which plaintiff Hong was not given

credit.   That is, the R&R apparently did not include Hong’s

employment at Happy Restaurant from January 26, 2017 to February

28, 2017.   (Id.; see also Tr. 8:23-9:3.)     The reproduced table

                                  4
also includes information regarding Hong’s wages and hours

worked which comports with his testimony given at the inquest

hearing held by Judge Orenstein on January 14, 2019.      (Obj. at

2.)   The reproduced table next corrects the R&R’s listed number

of days per week that Liu worked at 7 Express during the period

September 1, 2016 through January 25, 2017, from three days to

six days.    (Id.)   This change, also supported by Liu’s hearing

testimony, commensurately raises the hours Liu worked per week

to 60 instead of 30.     (Id.; see Tr. at 22.5.)   Finally, the

reproduced table adds a three-day period from January 26, 2017

through January 28, 2017, in which Liu worked at Happy

Restaurant for nine hours each day.     (Obj. at 2.)   Upon a review

of the record, the court notes, and accepts and adopts,

plaintiffs’ objections to correct the foregoing periods of

employment for the aforementioned Hong and Liu and shall

incorporate them into its independent, de novo damages

calculation.

            The reproduced table, and an accompanying footnote 3,

also notes plaintiffs’ objection to the R&R’s method of

calculating the effective hourly wage for plaintiff Fan.      (Id.

at 2 n.3.)    Fan testified that he received a monthly wage of

$2,000.00.    (Tr. at 29:5.)   In the absence of an hourly wage,

Judge Orenstein apparently calculated Fan’s effective hourly

wage by multiplying Fan’s monthly salary by 12 months to find a

                                   5
yearly salary.   He then divided this yearly salary by 52 weeks

to find an effective weekly salary, and further divided this

weekly salary by the number of hours Fan worked each week, 73.5,

to arrive at an effective hourly wage of $6.80.    (R&R at 8 n.4.)

Plaintiffs object to Judge Orenstein’s calculation and cite to

FLSA and NYLL provisions that, plaintiffs contend, dictate a

different result.   (Obj. at 2 n.3.)   That is, in the absence of

an agreement concerning hourly wages, courts are to divide the

employee’s weekly earnings by the lesser of 40 hours or the

hours actually worked.    See Torbio v. Abreu, No. 18-CV-1827,

2018 U.S. Dist. LEXIS 196136, at *15 (E.D.N.Y. Nov. 15, 2018)

(citing N.Y. Comp. Codes R & Regs. tit. 12 § 146-3.5).

Therefore, according to plaintiffs, if Fan’s weekly earnings are

divided by 40 hours instead of the 73.5 hours Fan worked each

week, Fan’s effective hourly wage is $11.54.    Having reviewed

the case law, the relevant statutes, and the record in this

case, the court accepts and adopts and incorporates plaintiffs’

calculations as to Fan’s effective hourly wage.

          Plaintiffs next contend that the R&R incorrectly used

the NYLL minimum wage despite some plaintiffs having been

promised a higher wage.    (Obj. at 3.)   Plaintiffs’ objection did

not identify where in the R&R or its Appendix these asserted

errors are evident, but the court was able to find such errors

in its de novo review of the Appendix, specifically concerning

                                  6
plaintiffs Hong and Zheng.    (See ECF No. 51-5, Appendix.)   The

court addresses their adjusted calculations below.

          Plaintiffs conclude their objections as to unpaid

wages by reproducing the wages table from page 11 of the R&R,

and adding red-lined changes for each plaintiff’s unpaid wages.

(Obj. at 3-4.)    However, plaintiffs do not “show their work” in

this table and their support for these changes is not evident.

Plaintiffs attach to their objection a spreadsheet modeled after

the R&R’s Appendix.   (See Obj. Ex. 1.)    A review of this

spreadsheet is marginally helpful but plaintiffs do not explain

why the court should incorporate certain assumptions or unshown

calculations.    In any event, the court has completed a de novo

review of the damages calculations completed by Judge Orenstein

and makes certain modifications as detailed below.     Plaintiffs

did not object to the R&R’s method for calculating prejudgment

interest, and the court shall adopt that method in its de novo

damages calculations, but shall modify an award of prejudgment

interest commensurate with the court’s recalculated principal

amount of compensatory damages.    (R&R at 13.)

          The R&R’s Appendix details Judge Orenstein’s inputs

and calculations related, inter alia, to plaintiffs’ several

causes of action, including hours worked per week, spread-of-

hours days per week, hourly wages, and duration of employment

for each plaintiff.   (Appendix at A-3.)    The Appendix relies on

                                  7
the uncontested allegations of the Amended Complaint and also

draws from each plaintiff’s testimony given at the January 14,

2019 inquest hearing.    (See ECF No. 48 and Minute Entry.)     Upon

a de novo review of the Appendix, as incorporated in the R&R,

the court adopts Judge Orenstein’s recommended damages

calculations as modified herein.

           First, the R&R appears to miscalculate days worked for

each period by a single day.    (See Obj. at 6.)   The court has

corrected this miscalculation for each period listed in the

R&R’s Appendix.    Additionally, the R&R uses the incorrect

effective date for New York’s statutory minimum wage.     New

York’s relevant minimum wage increases became effective on

December 31, 2015 and December 31, 2016, not January 1, 2016 and

January 1, 2017.    See N.Y. Comp. Codes R. & Regs. tit. 12 § 146-

1.2(a) (2016).    The court calculated the unpaid wages based on

the effective dates, and has likewise corrected this error in

its own calculations.

           Next, the R&R indicates Liu and Zheng are not eligible

for an award of spread-of-hours wages as neither worked more

than 10 hours per day during the relevant period.     (See R&R at

10.)   However, a review of the Appendix indicates spread-of-

hours wages were included in the recommended award for both Liu

and Zheng.   (App. at A-2.)   Similarly, the Appendix reflects

only six spread-of-hours days for Fan, though he worked seven

                                   8
days for 10.5 hours each.    Furthermore, inputting the corrected

day-count, as discussed above, for Hong, Fan, and Qin, also

increases the number of days each is eligible for the spread-of-

hours premium.    The court has also corrected this error.

           Next, the Appendix appears to have used a greater

statutory minimum hourly wage for Qin for 2016.     That is, the

R&R calculated unpaid wages using $11.00 as the minimum wage,

and $16.50 for the overtime premium, instead of $9.00 and

$13.50, respectively.    12 N.Y. Comp. R. & Regs. §§ 146-1.2, 146-

1.4.   The court corrected these figures for Qin in its de novo

damages calculations as follows.

           Plaintiffs are correct that the R&R calculated unpaid

overtime wages for certain plaintiffs, other than Qin, without

accounting for their better-than-minimum-wage hourly wages.

That is, an employee is entitled to overtime pay at a wage rate

of one-and-a-half times his regular hourly wage.     See Nakahata

v. New York Presbyterian Healthcare Sys. Inc., 723 F.3d 192, 200

(2d Cir. 2013).    For example, Hong received $10.00 per hour

worked in 2016, and was entitled to overtime pay of $15.00 per

hour during that period.    Id. § 146-1.4.   Likewise, Zheng was

paid $10.00 per hour worked in 2015 and 2016, and was entitled

to overtime pay of $15.00 per hour.    Instead, the Appendix

appears to rely on the lesser statutory overtime rates for those

years, $13.13 for 2015, and $13.50 for 2016.     This change also

                                   9
impacts Fan’s overtime pay for the brief period he worked in

2016, considering his calculated effective hourly wage of

$11.54.   The court made these corrections in its de novo damages

calculations.

          The court now addresses plaintiffs’ remaining

objections.

          Non-Payment

          Plaintiffs object to Judge Orenstein’s recommendation

that the court decline to award damages for non-payment of wages

as to each plaintiff, that is, for weeks worked in which

plaintiffs received no pay at all.     (Obj. at 4.)   The heart of

plaintiffs’ objection as to this recommendation concerns

plaintiffs’ untimely submission of evidence which Judge

Orenstein declined to consider.    (R&R at 10-11.)    In support of

their claim that plaintiffs were not paid any wages for certain

weeks, plaintiffs first rely on their testimony given at the

inquest, and second, on photographs of certain timesheets for

all plaintiffs, except Zheng and Yao.     (Obj. at 4-5.)

Plaintiffs point to exhibits attached to Docket Entry No. 43,

filed on November 28, 2018.   (ECF No. 43-2, 43-6, 43-10, 43-11,

43-12; see also Obj. at 5.)   Plaintiffs filed these exhibits

after the first inquest hearing held November 19, 2018, in which

counsel for plaintiffs identified certain exhibits he intended

to introduce, but which were not filed by the November 2, 2018

                                  10
deadline, as ordered by Judge Orenstein on October 12, 2018.

(See Minute Entry dated Nov. 19, 2018; see also ECF No. 34,

Scheduling Order dated Oct. 12, 2018 (“The plaintiffs are

directed to submit any written materials in support of its

request for damages, including any affidavits, exhibits, or

memoranda of law that the plaintiff wishes me to consider, as

well as a list of all witnesses who will testify at the hearing,

no later than November 2, 2018 . . . .”(emphasis added)).)

Plaintiffs ignore their counsel’s failure to comply with the

court ordered deadline of November 2, 2018, and instead contend

that these exhibits, filed November 28, 2018, were not untimely

for the January 14, 2019 re-scheduled inquest hearing.     This

position is plainly unsupportable in the face of Judge

Orenstein’s Scheduling Order.    Judge Orenstein was well within

his authority to decline to consider plaintiffs’ untimely filed

exhibits.

            Thus, plaintiffs are left with their own testimony

with which to support their claim for non-payment of wages.

Judge Orenstein, who presided over the hearing, discredited this

testimony as speculative and some of it as inadmissible hearsay.

(R&R at 10-11.)    Further, Judge Orenstein noted the plaintiffs

vacillated as to the amount of wages they were owed on their

non-payment of wages claims.    (R&R at 10 n.6.)   For these

reasons, Judge Orenstein recommended the court decline to award

                                 11
damages for non-payment of wages, and, on de novo review, this

court is not inclined to disturb the Magistrate Judge’s

credibility determinations.   Thus, plaintiffs’ objection as to

the recommendation to deny the non-payment of wages claim is

noted and overruled. The court declines to award damages for

non-payment of wages.

          Attorneys’ Fees

          Finally, plaintiffs object to the R&R’s recommended

award of attorneys’ fees.   (Obj. at 6-8.)   That is, plaintiffs

argue for a higher hourly rate for each attorney.    Plaintiffs,

however, supported their requested rates in their motion for

default judgment only by attached contemporaneous billing

records, without including biographical information pertaining

to each attorney or supporting the hourly rates requested.    (See

ECF No. 32-2, Ex. 2, Invoice.)   In support of this objection,

plaintiffs attach a list of literally hundreds of cases in this

District, in the Southern District of New York, and elsewhere in

which plaintiffs’ counsel is the attorney of record.    (Obj. at

9-16.)   Plaintiffs also now include biographical descriptions of

the attorneys who represented plaintiffs in this matter, John

Troy, Esq., Kibum Byun, Esq., and Aaron Schweitzer, Esq.    (Id.

at 8, 17.)   Attorneys who practice in this Circuit should know

that the supporting biographical information should be in their

moving papers and not in their objections filed at the eleventh

                                 12
hour, given that the courts consider an attorney’s experience,

and other factors, in determining a lodestar.     See Arbor Hill

Concerned Citizens Neighborhood Ass’n v. Cty. of Albany, 522

F.3d 182, 186 n.3 (2d Cir. 2008) (listing twelve factors to be

considered in determining a reasonable hourly rate including

“the experience, reputation, and ability of the attorney[]”).

Indeed, in a previous matter before this court, plaintiffs’

counsel moved for default judgment without including

biographical information to support their requested hourly rate.

See Zhong Fa Qin v. Sensation Neo Shanghai Cuisine, Inc., No.

15-CV-6399, 2018 WL 4853041 (E.D.N.Y. Oct. 4, 2018).     As a

result, the magistrate judge presiding over that matter resorted

to ordering plaintiffs’ counsel to “submit a supplemental letter

addressing the titles and qualifications for all persons for

whom Plaintiff is seeking fees.”     (See Docket No. 15-CV-6399,

Minute Entry dated June 13, 2018.)

           Counsel as experienced as Mr. Troy know better than to

submit no support for a requested hourly rate.     As such, upon de

novo review and based on the rates recently awarded in the Zhong

Fa Qin matter, the court adopts the R&R’s recommended attorneys’

fees and finds no reason to deviate from the case law in this

circuit.   Zhong fa Qin, 2018 WL 4853041, at *3.    Plaintiffs do

not object to Judge Orenstein’s recommendation that the non-

duplicative hours billed by plaintiffs’ counsel be reduced by

                                13
one-third.        (R&R at 16.)         The court therefore awards $16,209.33

in attorneys’ fees and $400 in costs.

                                       Total Damages

               Having completed a de novo review of plaintiffs’

motion for default judgment, and independently calculated

plaintiffs’ damages, the court awards damages as follows and as

detailed in the table below.                 The court awards damages for

unpaid wages as to all plaintiffs in the amount of $30,343.34

and in an equal amount for liquidated damages under the NYLL.

The court adopts without modification the recommended award of

other statutory penalties, or a total of $55,600.                              The court

also awards prejudgment interest on the awarded compensatory

damages in the amount of $6,856.16.                     As such, the court awards

damages in the total amount of $123,142.84, divided among each

plaintiff as listed in the below table.                       And, as discussed

above, the court awards $16,209.33 in attorneys’ fees and $400

in costs.

   Plaintiff    Wages        LD          Notice    Statement      Interest          Total
Hong            $9,129.29 $9,129.29      $5,000.00    $5,000.00    $2,077.73            $30,336.30
Liu             $4,563.86 $4,563.86      $5,000.00    $5,000.00    $1,161.35            $20,289.06
Fan             $5,736.91 $5,736.91      $3,250.00    $5,000.00    $1,118.93            $20,842.76
Qin             $5,466.21 $5,466.21      $5,000.00    $5,000.00    $1,094.44            $22,026.87
XQ Zheng        $4,277.14 $4,277.14      $5,000.00    $5,000.00    $1,176.98            $19,731.26
Yao             $1,169.93 $1,169.93      $2,350.00    $5,000.00      $226.74              $9,916.60
Sub-Total      $30,343.34 $30,343.34         $55,600.00            $6,856.16
                              Total Damages                                           $123,142.84
                             Attorneys' Fees                                           $16,209.33
                                   Costs                                                  $400.00
                               Total Award                                            $139,752.18




                                               14
                              CONCLUSION

          For the foregoing reasons, upon de novo and clear

error review of the R&R, plaintiffs’ motion for entry of default

judgment is granted with respect to all defendants.   The Clerk

of Court is directed to enter judgment against all defendants

jointly and severally, in the total amount of $139,752.18, of

which $16,209.33 is attributable to attorneys’ fees, and $400 is

attributable to costs.

SO ORDERED.

Dated:   March 29, 2019
         Brooklyn, New York

                                 ________   _/s/______________
                                 KIYO A. MATSUMOTO
                                 United States District Judge




                                  15
